                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

CINDY B. ALLTON,                            )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       No. 2:18-CV-55
                                            )
NANCY BERRYHILL,                            )
Acting Commissioner of Social Security,     )
                                            )
       Defendant.                           )

                                            ORDER

       This Social Security matter is before the Court to consider the Report and Recommendation

of the United States Magistrate Judge dated July 16, 2019, [Doc. 23]. In that Report and

Recommendation, the Magistrate Judge recommends that the plaintiff’s motion for summary

judgment, [Doc. 13], be denied, and defendant’s motion for summary judgment, [Doc. 21], be

granted. The parties have not filed any objection to this report and recommendation, and the time

for doing so has passed.

       Therefore, after careful consideration of the record as a whole, including the

Administrative Transcript, and after careful consideration of the Report and Recommendation of

the United States Magistrate Judge, and for the reasons set out in that Report and Recommendation

which are incorporated by reference herein, it is hereby ORDERED that this Report and

Recommendation, [Doc. 23], is ADOPTED and APPROVED, that the plaintiff’s motion for

summary judgment, [Doc. 13], is DENIED, and that the defendant’s motion for summary

judgment, [Doc. 21], is GRANTED.

       ENTER:

                                                                s/J. RONNIE GREER
                                                           UNITED STATES DISTRICT JUDGE
